Order entered December 23, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00105-CV

                    DEBORAH ANN MOON, Appellant

                                     V.

                    CARL JOHN SCHEEF, III, Appellee

              On Appeal from the 470th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 470-55705-2018

                                  ORDER

      Before the Court is appellee’s December 21, 2020 third unopposed motion

for extension of time to file to file his brief. We GRANT the motion and ORDER

the brief be filed no later than December 31, 2020. As the brief was first due

October 21, 2020, we caution appellee that further extension requests will be

disfavored.


                                          /s/   KEN MOLBERG
                                                JUSTICE